UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/SCERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIESInvestment Company Act file number: 811-7852Exact name of registrant as specified in charter:USAA MUTUAL FUNDS TRUSTAddress of principal executive offices and zip code: 9 SAN ANTONIO, TX78288Name and address of agent for service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288Registrant's telephone number, including area code:(210) 498-0226Date of fiscal year end:JULY 31,Date of reporting period:JANUARY 31, 2010ITEM 1.SEMIANNUAL REPORT TO STOCKHOLDERS.USAA CAPITAL GROWTH FUND - SEMIANNUAL REPORT FOR PERIOD ENDED JANUARY 31, 2010 [LOGO OF USAA] USAA(R) [GRAPHIC OF USAA CAPITAL GROWTH FUND] SEMIANNUAL REPORT USAA CAPITAL GROWTH FUND JANUARY 31, 2010 FUND OBJECTIVE CAPITAL APPRECIATION. TYPES OF INVESTMENTS Invests primarily in equity securities. The Fund may invest up to 100% of its assets in foreign securities. IRA DISTRIBUTION WITHHOLDING DISCLOSURE We generally must withhold federal income tax at a rate of 10% of the taxable portion of your distribution and, if you live in a state that requires state income tax withholding, at your state's set rate. However, you may elect not to have withholding apply or to have income tax withheld at a higher rate. If you wish to make such an election, please call USAA Investment Management Company at (800) 531-USAA (8722). If you must pay estimated taxes, you may be subject to estimated tax penalties if your estimated tax payments are not sufficient and sufficient tax is not withheld from your distribution. For more specific information, please consult your tax adviser. TABLE OF CONTENTS PRESIDENT'S MESSAGE 2 MANAGERS' COMMENTARY 4 INVESTMENT OVERVIEW 7 FINANCIAL INFORMATION Portfolio of Investments 12 Notes to Portfolio of Investments 22 Financial Statements 24 Notes to Financial Statements 27 EXPENSE EXAMPLE 40 THIS REPORT IS FOR THE INFORMATION OF THE SHAREHOLDERS AND OTHERS WHO HAVE RECEIVED A COPY OF THE CURRENTLY EFFECTIVE PROSPECTUS OF THE FUND, MANAGED BY USAA INVESTMENT MANAGEMENT COMPANY. IT MAY BE USED AS SALES LITERATURE ONLY WHEN PRECEDED OR ACCOMPANIED BY A CURRENT PROSPECTUS, WHICH PROVIDES FURTHER DETAILS
